Citation Nr: 0928079	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board previously remanded this matter in November 2003.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent medical evidence which demonstrates that 
hepatitis C is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, hepatitis 
C was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, VA provided the veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty service from September 1960 to 
September 1963.  Service treatment records do not show any 
findings of hepatitis C. 

The Veteran asserts that he contracted hepatitis C from 
airgun inoculations he received in service.  Service 
treatment records noted that the Veteran received 
inoculations.  

According to the Veteran's statements and the medical history 
reported in VA medical records, hepatitis C was initially 
diagnosed in 1974 when he attempted to donate blood.  VA 
medical records dated in 1995 show that the Veteran reported 
a 20-year history of hepatitis C.  VA records dated in 1999 
noted a diagnosis of hepatitis C.  The Veteran underwent a 
liver transplant in 2003 and the record reflects a current 
diagnosis of status post liver transplant for hepatitis C 
cirrhosis.  

The record contains several medical opinions regarding the 
etiology of hepatitis C.  These include two medical opinions 
from VA physicians, submitted by the Veteran, a VA 
examination and a VHA medical opinion obtained by the Board 
in 2009.

In March 2003, the Veteran submitted an opinion from Dr. 
J.H., a VA physician.  Dr. J.H. opined that it is "possible 
that [the Veteran] first became infected with hepatitis C 
during his military service, when testing was unable to 
detect or isolate the hepatitis C virus.  Dr. J.H. indicated 
that "the progression of this disease can be slow, and a 
patient may be infected for many years before damage is noted 
and symptoms become evident."

The Veteran submitted statements from another VA physician, 
Dr. T.L.W., dated in April 2003 and May 2004.   Dr. T.L.W., 
M.D. noted that the Veteran noted that the Veteran did not 
have traditional risk factors for hepatitis C, such as 
transfusion, drug use or alcohol.  Dr. T.L.W. opined that it 
was at least as likely as not that the Veteran contracted 
hepatitis C during service. 

A VA medical opinion was obtained in May 2006.  The examiner 
discussed the Veteran's hepatitis C risk factors and noted 
the Veteran's report that he did not share razors with other 
soldiers.  The examiner noted that the Veteran was not 
sexually active during service and did not have any tattoos 
or operations.  It was noted that the Veteran was a boxer in 
high school but did not continue that activity in the 
military.  

The examiner noted that the Veteran was refused as a blood 
donor in 1974 because of evidence of liver disease.  The 
examiner diagnosed chronic hepatitis C status post liver 
transplantation.  The examiner stated that he was unable to 
identify any situations in which there would have been 
conceivable exposure to blood or body fluids.  The examiner 
stated that there were no indications in the Veteran's 
history or physical exam of increased risk factors either in 
the military or subsequent to the military that would explain 
the source of his chronic hepatitis C, which the examiner 
noted had been documented since 1974.  The examiner opined 
that, because of the clerical nature of the Veteran's work in 
the Army and the absence of body fluid contact through 
physical contact sports or IV drug use, tattooing or sexual 
contact, it was in his opinion "less likely than not" that 
the Veteran contracted hepatitis C during active service. 

In April 2009, the Board obtained an opinion from a 
specialist in infectious diseases.  The examiner noted that 
the Veteran was refused blood donation most likely on the 
basis of an elevated transaminase test in 1974.  The examiner 
noted that the Veteran had no traditional risk factors for 
hepatitis C infection.  It was noted that the Veteran had 
serologic evidence for hepatitis C virus in 1995 and received 
a liver transplant in 2003.  The examiner opined that it is 
"as likely as not" that the Veteran contracted hepatitis C 
virus during his service time.  The examiner reasoned that it 
is not uncommon to contract hepatitis C without traditional 
risk factors.  The examiner further stated that we do not 
know all of the ways hepatitis C can be transmitted, although 
it does seem to occur during the young adult time period.  
The examiner also noted that the fact that the Veteran has no 
documentation of heavy alcohol or obesity but did progress to 
cirrhosis and hepatocellular carcinoma "suggests that he had 
hepatitis C virus a long time more than 20 years and likely 
dating to the early to mid sixties."  The examiner stated 
that the leading hypothesis for hepatitis C transmission is 
more sexual transmission than early studies had suggested.  
The examiner stated that, "we really don't know how about 10 
percent of the hepatitis C transmission occurs in this 
country, and likely there is no single unifying exposure."  
The examiner concluded that hepatitis C may or may not date 
back to his service exposure.

The Board finds that the evidence is at least in equipoise 
regarding whether hepatitis C was incurred during service.  
The medical evidence of record does not relate the Veteran's 
hepatitis C  inoculations during service or to a specific in-
service risk factor.  However, the 2009 VHA medical examiner 
concluded that, given the progression of hepatitis C to 
cirrhosis and hepatocellular carcinoma, the Veteran likely 
had hepatitis C during his active duty service.  The VHA 
medical opinion provides sufficient evidence of a nexus to 
service.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


